Motion of plaintiffs to strike intervention of Hopkins ■ Transportation Co., Inc. is *944denied without prejudice to right of plaintiffs,to renew, motion at hearing on merits. Motion of plaintiffs,to dismiss appeal of defendant School Committee of the Town of Glocester is denied without prejudice to right of plaintiffs to renew motion at hearing on merits. Motion of plaintiffs to’dismiss intervenor’s cross-appeal is denied’ without prejudice to right of plaintiffs to renew motion at' hearing on merits.
George' & George, William J. George, William Elias George, for'plaintiffs. Thomas F. Fogarty, Jr., Macktaz, Keefer and Kirby, Scott K. Keefer, for Intervenor, Hopkins Transportation Co., Inc., for defendants.